DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to AFCP 2.0, the amendment and the communication filed on 10/14/2021.
As per instant Examiner Amendment, Claims 1, 6, 11, 16 and 20 have been amended. Claims 1-4, 6-14 and 16-22 have been examined and are pending in this application. 
Claims 1, 11 and 20 are independent.
Claims 1-4, 6-14 and 16-22 are allowed

Examiner Amendments


An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In attempt to accelerate the prosecution process, the Examiner has contacted the Applicant’s representative, Mr. Kelly J. Stewart (Reg. No 71949), and conducted a telephone interview on 11/01/2021. During the interview, the Examiner proposed an examiner amendment to the claims with some minor 


Amendments to the Claims:

Please replace claims 1, 6, 11, 16 and 20 as following:

Claim 1: (Currently Amended) A server comprising:
a communications module;
a processor coupled to the communications module; and
a memory coupled to the processor, the memory storing processor-executable instructions which, when executed, configure the processor to:
receive, from a remote computing device and via the communications module, a signal representing an indication of consent for an authenticated entity to share data with a third party server;
in response to receiving the indication of consent, issue an access token to the third party server, the access token for accessing data associated with the authenticated entity;
monitor a risk parameter associated with the third party server to detect a change in the risk parameter; and
responsive to detecting the change in the risk parameter:
identify an alternative third party server;
send, to the remote computing device and via the communications module, a notification that includes a first selectable option to modify a data sharing option associated with the third party server and a second selectable option to replace the third party server with [[an]] the alternative third party server;

modify the data sharing for the authenticated entity with the third party server by at least one of revoking the access token and modifying an access permission associated with the access token.

Claim 6. (Currently Amended) The server of claim 1, 
	
	wherein the alternative third party server is identified based on category data associated with the third party server

Claim 11. (Currently Amended) A method comprising:
receiving, from a remote computing device and at a server, a signal representing an indication of consent for an authenticated entity to share data with a third party server;
in response to receiving the indication of consent, issuing an access token to the third party server, the access token for accessing data associated with the authenticated entity; 
monitoring a risk parameter associated with the third party server to detect a change in the risk parameter; and
responsive to detecting the change in the risk parameter: 
identifying an alternative third party server;
sending, to the remote computing device, a notification that includes a first selectable option to modify a data sharing option associated with the third party server and a second selectable option to replace the third party server with [[an]] the alternative third party server;

modifying the data sharing for the authenticated entity with the third party server by at least one of revoking the access token and modifying an access permission associated with the access token.

Claim 16. (Currently Amended) The method of claim 11, 
	
	wherein the alternative third party server is identified based on category data associated with the third party server

Claim 20. (Currently Amended) A non-transitory computer readable storage medium comprising processor-executable instructions which, when executed, configure a processor to:
receive, from a remote computing device, a signal representing an indication of consent for an authenticated entity to share data with a third party server;
in response to receiving the indication of consent, issue an access token to the third party server, the access token for accessing data associated with the authenticated entity;
monitor a risk parameter associated with the third party to detect a change in the risk parameter;
responsive to detecting the change in the risk parameter: 
identify an alternative third party server;
send, to the remote computing device, a notification that includes a first selectable option to modify a data sharing option associated with the third party server and a second selectable option to replace the third party server with [[an]] the alternative third party server;

modify the data sharing for the authenticated entity with the third party server by at least one of revoking the access token and modifying an access permission associated with the access token.

Response to Arguments/Remarks
Claim 1-4, 6-14 and 16-22 are allowed

Examiner’s Statement of reason for Allowance
Claims 1-4, 6-14 and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is an indication of consent for an authenticated entity to share data with a third party server. Once the indication of consent received, an access token will send to third party server. The access token associated with the authenticated entity. By monitoring a risk parameter with the third party server and by detecting the change in the risk parameter, modifying the sharing of data and revoking the access token or modifying the access permission.  
The closest prior art, as previously recited, are Hosp (US 20150332276), Zorlular (US 20180183827), Aggarwal (US 20200366682), Caldwell (US 20190116172) in which, Hosp discloses providing consent to sharing of at least a portion of the transaction data with at least one third party. The consent from the at 
		However, none of Hosp (US 20150332276), Zorlular (US 20180183827), Aggarwal (US 20200366682), Caldwell (US 20190116172), teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent Claim1 and similarly Claim 111 and Claim 20. For example, none of the cited prior teaches or suggest the steps of Claim 1 and similarly Claim 11 and Claim 20: receive, from a remote computing device and via the communications module, a signal representing an indication of consent for an authenticated entity to share data with a third party server; in response to receiving the indication of consent, issue an access token to the third party server, the access token for accessing data associated with the authenticated entity; monitor a risk parameter associated with the third party server to detect a change in the risk parameter; and responsive to detecting the change in the risk parameter: identify an alternative third party server; send, to the remote computing device and via the communications module, a notification that includes a first selectable option to modify a data sharing option associated with the third party server and a second selectable option to replace the third party server with the alternative third party server; determine, based on a signal received from the authenticated entity indicating selection of the first selectable option, that data sharing with the third party server is to be modified based on the change in risk parameter; and modify the data sharing for the authenticated entity with the third party server by at least one of revoking the access token and modifying an access permission associated with the access token.

Therefore the claims are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO WANG whose telephone number is (313)446-6644.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/C.W./Examiner, Art Unit 2439   
    

	/JAHANGIR KABIR/Primary Examiner, Art Unit 2439